Exhibit 10.1
 
D. R. HORTON, INC.

 
2006 STOCK INCENTIVE PLAN

(As Amended & Restated Effective as of December 6, 2010)
 

1.   Purpose

 
The purpose of the D. R. Horton, Inc. 2006 Stock Incentive Plan (As Amended and
Restated Effective as of December 6, 2010) (the “Plan”) is to advance the
interests of D. R. Horton, Inc. (the “Company”) by stimulating the efforts of
employees, officers and, to the extent provided by Sections 5(e) and (f),
non-employee directors and certain other service providers, in each case who are
selected to be participants, by heightening the desire of such persons to
continue in working toward and contributing to the success and progress of the
Company. The Plan supersedes the Company’s 1991 Stock Incentive Plan with
respect to future awards, and provides for the grant of Incentive and
Nonqualified Stock Options, Stock Appreciation Rights, Restricted Stock and
Restricted Stock Units, any of which may be performance-based, and for Incentive
Bonuses, which may be paid in cash or stock or a combination thereof, as
determined by the Administrator.
 

2.   Definitions

 
As used in the Plan, the following terms shall have the meanings set forth
below:
 
(a) “Administrator” means the Administrator of the Plan in accordance with
Section 17.
 
(b) “Award” means an Incentive Stock Option, Nonqualified Stock Option, Stock
Appreciation Right, Restricted Stock, Restricted Stock Unit or Incentive Bonus
granted to a Participant pursuant to the provisions of the Plan, any of which
the Administrator may structure to qualify in whole or in part as a Performance
Award.
 
(c) “Award Agreement” means a written agreement or other instrument as may be
approved from time to time by the Administrator implementing the grant of each
Award. An Agreement may be in the form of an agreement to be executed by both
the Participant and the Company (or an authorized representative of the Company)
or certificates, notices or similar instruments as approved by the
Administrator.
 
(d) “Board” means the board of directors of the Company.
 
(e) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the rulings and regulations issues thereunder.
 
(f) “Company” means D. R. Horton, Inc., a Delaware corporation.
 
(g) “Incentive Bonus” means a bonus opportunity awarded under Section 9 pursuant
to which a Participant may become entitled to receive an amount based on
satisfaction of such performance criteria as are specified in the Award
Agreement.
 
(h) “Incentive Stock Option” means a stock option that is intended to qualify as
an “incentive stock option” within the meaning of Section 422 of the Code.
 
(i) “Nonemployee Director” means each person who is, or is elected to be, a
member of the Board and who is not an employee of the Company or any Subsidiary.
 
(j) “Nonqualified Stock Option” means a stock option that is not intended to
qualify as an “incentive stock option” within the meaning of Section 422 of the
Code.
 
(k) “Option” means an Incentive Stock Option and/or a Nonqualified Stock Option
granted pursuant to Section 6.


1



--------------------------------------------------------------------------------



 



(l) “Participant” means any individual described in Section 3 to whom Awards
have been granted from time to time by the Administrator and any authorized
transferee of such individual.
 
(m) “Performance Award” means an Award, the grant, issuance, retention, vesting
or settlement of which is subject to satisfaction of one or more Qualifying
Performance Criteria established pursuant to Section 13.
 
(n) “Plan” means D. R. Horton, Inc. 2006 Stock Incentive Plan (As Amended &
Restated Effective as of December 6, 2010), as set forth herein and as amended
from time to time.
 
(o) “Prior Plan” means D. R. Horton, Inc. 1991 Stock Incentive Plan, as amended
and restated on February 21, 2002.
 
(p) “Qualifying Performance Criteria” has the meaning set forth in
Section 13(b).
 
(q) “Restricted Stock” means Shares granted pursuant to Section 8.
 
(r) “Restricted Stock Unit” means an Award granted to a Participant pursuant to
Section 8 pursuant to which Shares or cash in lieu thereof may be issued in the
future.
 
(s) “Service Provider” means a consultant or advisor to the Company or any
Subsidiary who (i) is a natural person, (ii) provides bona fide services to the
Company or any Subsidiary, (iii) provides services other than in connection with
the offer or sale of securities in a capital-raising transaction, and (iv) does
not directly or indirectly promote or maintain a market for the Company’s
securities, in each case, within the meaning of the General Instructions to
Form S-8 under the Securities Act of 1933, as amended.
 
(t) “Share” means a share of the Company’s common stock, par value $.01, subject
to adjustment as provided in Section 12.
 
(u) “Stock Appreciation Right” means a right granted pursuant to Section 7 that
entitles the Participant to receive, in cash or Shares or a combination thereof,
as determined by the Administrator, value equal to or otherwise based on the
excess of (i) the market price of a specified number of Shares at the time of
exercise over (ii) the exercise price of the right, as established by the
Administrator on the date of grant.
 
(v) “Subsidiary” means (i) any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company where each of the
corporations in the unbroken chain other than the last corporation owns stock
possessing at least 50 percent or more of the total combined voting power of all
classes of stock in one of the other corporations in the chain, (ii) other than
with respect to Incentive Stock Options, any limited liability company, limited
partnership, general partnership or other entity, the majority of the equity or
ownership interests in which are owned, directly or indirectly, by the Company,
and (iii) if specifically determined by the Administrator in the context other
than with respect to Incentive Stock Options, any entity in which the Company
has a significant ownership interest or that is directly or indirectly
controlled by the Company.
 
(w) “Substitute Awards” means Awards granted or Shares issued by the Company in
assumption of, or in substitution or exchange for, awards previously granted, or
the right or obligation to make future awards, by a person or entity acquired by
the Company or any Subsidiary or with which the Company or any Subsidiary merges
or combines.
 
(x) “Termination of Employment” means ceasing to serve as a full-time employee
of the Company and its Subsidiaries or, with respect to a Nonemployee Director
or other Service Provider, ceasing to serve as such for the Company, except that
with respect to all or any Awards held by a Participant (i) the Administrator
may determine, subject to Section 6(d), that an approved leave of absence or
approved employment on a less than full-time basis is not considered a
“Termination of Employment,” (ii) the Administrator may determine that a
transition of employment to service with a partnership, joint venture or
corporation not meeting the requirements of a Subsidiary in which the Company or
a Subsidiary is a party is not considered a “Termination of Employment,”
(iii) service as a member of the Board shall constitute continued employment
with respect to Awards granted to a Participant while he or she served


2



--------------------------------------------------------------------------------



 



as an employee and (iv) service as an employee of the Company or a Subsidiary
shall constitute continued employment with respect to Awards granted to a
Participant while he or she served as a member of the Board. The Administrator
shall determine whether any corporate transaction, such as a sale or spin-off of
a division or subsidiary that employs a Participant, shall be deemed to result
in a Termination of Employment with the Company and its Subsidiaries for
purposes of any affected Participant’s Options, and the Administrator’s decision
shall be final and binding. Unless determined otherwise by the Administrator, a
Termination of Employment will be interpreted consistent with the definition of
a “separation from service” under the Code Section 409A Regulations.
 

3.   Eligibility

 
Any person who is a current or prospective officer or employee (including,
without limitation, any director who is also an employee, in his or her capacity
as such) of the Company or of any Subsidiary shall be eligible for selection by
the Administrator for the grant of Awards hereunder. To the extent provided by
Section 5(e), any Nonemployee Director shall be eligible for the grant of Awards
hereunder as determined by the Administrator. In addition, to the extent
provided by Section 5(f), any Service Provider shall be eligible for selection
by the Administrator for the grant of Awards hereunder. Options intending to
qualify as Incentive Stock Options may only be granted to employees of the
Company or any Subsidiary within the meaning of Section 424(f) the Code, as
selected by the Administrator.
 

4.   Effective Date and Termination of Plan

 
This Plan was originally adopted by the Board on November 17, 2005, and became
effective as of January 26, 2006 (the “Original Effective Date”) upon approval
by the Company’s stockholders. The restated Plan was adopted by the Board and
became effective as of December 6, 2010, subject to the approval by the
Company’s stockholders. The Plan shall remain available for the grant of Awards
until the tenth (10th) anniversary of the Original Effective Date.
Notwithstanding the foregoing, the Plan may be terminated at such earlier time
as the Board may determine. Termination of the Plan will not affect the rights
and obligations of the Participants and the Company arising under Awards
theretofore granted and then in effect.
 

5.   Shares Subject to the Plan and to Awards

 
(a) Aggregate Limits.  The aggregate number of Shares issuable pursuant to all
Awards shall not exceed 28,000,000, plus (i) any Shares that were authorized for
issuance under the Prior Plan that, as of January 26, 2006, remain available for
issuance under the Prior Plan (not including any Shares that are subject to, as
of January 26, 2006, outstanding awards under the Prior Plan or any Shares that
prior to January 26, 2006 were issued pursuant to awards granted under the Prior
Plan) and (ii) any Shares subject to outstanding awards under the Prior Plan as
of January 26, 2006 that on or after such date cease for any reason to be
subject to such awards (other than by reason of exercise or settlement of the
awards to the extent they are exercised for or settled in vested and
nonforfeitable shares); provided that any Shares granted under Options or Stock
Appreciation Rights shall be counted against this limit on a one-for-one basis
and any Shares granted as Awards other than Options or Stock Appreciation Rights
shall be counted against this limit as 1.75 Shares for every one Share subject
to such Award. The aggregate number of Shares available for grant under this
Plan and the number of Shares subject to outstanding Awards shall be subject to
adjustment as provided in Section 12. The Shares issued pursuant to Awards
granted under this Plan may be shares that are authorized and unissued or shares
that were reacquired by the Company, including, without limitation, shares
purchased in the open market.
 
(b) Issuance of Shares.  For purposes of Section 5(a), the aggregate number of
Shares issued under this Plan at any time shall equal only the number of Shares
actually issued upon exercise or settlement of an Award. Notwithstanding the
foregoing, Shares subject to an Award under the Plan may not again be made
available for issuance under the Plan if such Shares are: (i) Shares that were
subject to a stock-settled Stock Appreciation Right and were not issued upon the
net settlement or net exercise of such Stock Appreciation Right, (ii) Shares
used to pay the exercise price of a Stock Option, (iii) Shares delivered to or
withheld by the Company to pay the withholding taxes related to a Stock Option
or a Stock Appreciation Right, or (iv) Shares


3



--------------------------------------------------------------------------------



 



repurchased on the open market with the proceeds of a Stock Option exercise.
Shares subject to Awards that have been canceled, expired, forfeited or
otherwise not issued under an Award and Shares subject to Awards settled in cash
shall not count as Shares issued under this Plan; provided however, that any
Shares that again become available for grant pursuant to this Section 5 shall be
added back on a one-for-one basis if such Shares were subject to Awards of
Options or Stock Appreciation Rights or added back as one and three-quarters
(1.75) Shares for all Shares granted as Awards other than Options or Stock
Appreciation Rights.
 
(c) Substitute Awards.  Substitute Awards shall not reduce the Shares authorized
for issuance under the Plan or authorized for grant to a Participant in any
calendar year. In addition, in the event that a person or entity acquired by the
Company or any Subsidiary, or with which the Company or any Subsidiary merges or
combines, has shares available under a pre-existing plan approved by its
stockholders and not adopted in contemplation of such acquisition, merger or
combination, the shares available for grant pursuant to the terms of such
pre-existing plan (as adjusted, to the extent appropriate, using the exchange
ratio or other adjustment or valuation ratio or formula used in such
acquisition, merger or combination to determine the consideration payable to the
holders of common stock of the entities party to such transaction) may be used
for Awards under the Plan and, notwithstanding any other provision hereof, shall
not reduce the Shares authorized for issuance under the Plan; provided that
Awards using such available shares shall not be made after the date awards or
grants could have been made under the terms of the pre-existing plan, absent the
acquisition, merger or combination, and shall only be made to individuals who
were employees, directors or Service Providers of such acquired, merged or
combined company before such acquisition, merger or combination.
 
(d) Tax Code Limits.  The aggregate number of Shares subject to Awards,
denominated in Shares, granted under this Plan during any calendar year to any
one Participant shall not exceed 750,000, which number shall be calculated and
adjusted pursuant to Section 12 only to the extent that such calculation or
adjustment will not affect the status of any Award intended to qualify as
“performance based compensation” under Section 162(m) of the Code but which
number shall not count any tandem SARs (as defined in Section 7). The aggregate
number of Shares that may be issued pursuant to the exercise of Incentive Stock
Options granted under this Plan shall not exceed 28,000,000, which number shall
be calculated and adjusted pursuant to Section 12 only to the extent that such
calculation or adjustment will not affect the status of any option intended to
qualify as an Incentive Stock Option under Section 422 of the Code. The maximum
amount payable pursuant to that portion of an Incentive Bonus, denominated in
dollars, granted with respect any specified performance period to any
Participant under this Plan that is intended to satisfy the requirements for
“performance based compensation” under Section 162(m) of the Code shall not
exceed two percent (2%) of the Company’s consolidated pre-tax income for such
performance.
 
(e) Director Awards.  The aggregate number of Shares subject to Awards granted
under this Plan during any calendar year to any one Nonemployee Director shall
not exceed 15,000, which limit shall not count any tandem SARs (as defined in
Section 7).
 
(f) Awards to Service Providers.  The aggregate number of Shares issued under
this Plan pursuant to all Awards granted to Service Providers shall not exceed
300,000.
 
(g) Effect on Prior Plan.  From and after the Original Effective Date, no
further grants or awards shall be made under the Prior Plan. Grants and awards
made under the Prior Plan before the Original Effective Date, however, shall
continue in effect in accordance with their terms.
 

6.   Options

 
(a) Option Awards.  Options may be granted at any time and from time to time
prior to the termination of the Plan to Participants as determined by the
Administrator. No Participant shall have any rights as a stockholder with
respect to any Shares subject to Options hereunder until such Shares have been
issued. Each Option shall be evidenced by an Award Agreement. Options granted
pursuant to the Plan need not be identical but each Option must contain and be
subject to the terms and conditions set forth below.
 
(b) Price.  The Administrator will establish the exercise price per Share under
each Option, which, in no event will be less than the fair market value of the
Shares on the date of grant; provided, however, that the


4



--------------------------------------------------------------------------------



 



exercise price per Share with respect to an Option that is granted in connection
with a merger or other acquisition as a substitute or replacement award for
options held by optionees of the acquired entity may be less than 100% of the
market price of the Shares on the date such Option is granted if such exercise
price is based on a formula set forth in the terms of the options held by such
optionees or in the terms of the agreement providing for such merger or other
acquisition. The exercise price of any Option may be paid in Shares, cash or a
combination thereof, as determined by the Administrator, including, without
limitation, an irrevocable commitment by a broker to pay over such amount from a
sale of the Shares issuable under an Option, the delivery of previously owned
Shares and withholding of Shares deliverable upon exercise.
 
(c) No Repricing.  Other than in connection with a change in the Company’s
capitalization or other event or transaction described in Section 12, the terms
of outstanding Awards may not be amended to (a) reduce the exercise price of
outstanding Options or take any other action that is treated as a re-pricing
under generally accepted accounting principles (“GAAP”), or (b) at any time when
the exercise price of an Option is above the market value of a Share, cancel,
exchange, buyout or surrender outstanding Options in exchange for cash, other
awards or Options or Stock Appreciation Rights with an exercise price that is
less than the exercise price of the original Options, without stockholder
approval.
 
(d) Provisions Applicable to Options.  The date on which Options become
exercisable shall be determined at the sole discretion of the Administrator and
set forth in an Award Agreement. Unless provided otherwise in the applicable
Award Agreement, to the extent that the Administrator determines that an
approved leave of absence or employment on a less than full-time basis is not a
Termination of Employment, the vesting period and/or exercisability of an Option
shall be adjusted by the Administrator during or to reflect the effects of any
period during which the Participant is on an approved leave of absence or is
employed on a less than full-time basis.
 
(e) Term of Options and Termination of Employment.  The Administrator shall
establish the term of each Option, which in no case shall exceed a period of ten
(10) years from the date of grant. In addition, the Award Agreement evidencing
the grant of each Option shall set forth the terms and conditions applicable to
such Option upon a Participant’s Termination of Employment.
 
(f) Incentive Stock Options.  Notwithstanding anything to the contrary in this
Section 6, in the case of the grant of an Option intending to qualify as an
Incentive Stock Option: (i) if the Participant owns stock possessing more than
10 percent of the combined voting power of all classes of stock of the Company
(a “10% Shareholder”), the exercise price of such Option must be at least
110 percent of the fair market value of the Shares on the date of grant and the
Option must expire within a period of not more than five (5) years from the date
of grant, and (ii) Termination of Employment will occur when the person to whom
an Award was granted ceases to be an employee (as determined in accordance with
Section 3401(c) of the Code and the regulations promulgated thereunder) of the
Company and its Subsidiaries. Notwithstanding anything in this Section 6 to the
contrary, options designated as Incentive Stock Options shall not be eligible
for treatment under the Code as Incentive Stock Options (and will be deemed to
be Nonqualified Stock Options) to the extent that either (a) the aggregate fair
market value of Shares (determined as of the time of grant) with respect to
which such Options are exercisable for the first time by the Participant during
any calendar year (under all plans of the Company and any Subsidiary) exceeds
$100,000, taking Options into account in the order in which they were granted,
or (b) such Options otherwise remain exercisable but are not exercised within
three (3) months of Termination of Employment (or such other period of time
provided in Section 422 of the Code).
 

7.   Stock Appreciation Rights

 
Stock Appreciation Rights may be granted to Participants from time to time
either in tandem with or as a component of other Awards granted under the Plan
(“tandem SARs”) or not in conjunction with other Awards (“freestanding SARs”)
and may, but need not, relate to a specific Option granted under Section 6. The
provisions of Stock Appreciation Rights need not be the same with respect to
each grant or each recipient. Any Stock Appreciation Right granted in tandem
with an Award may be granted at the same time such Award is granted or at any
time thereafter before exercise or expiration of such Award. All freestanding
SARs shall


5



--------------------------------------------------------------------------------



 



be granted subject to the same terms and conditions applicable to Options as set
forth in Section 6 (including, without limitation, no repricing) and all tandem
SARs shall have the same exercise price, vesting, exercisability, forfeiture and
termination provisions as the Award to which they relate. Subject to the
provisions of Section 6 and the immediately preceding sentence, the
Administrator may impose such other conditions or restrictions on any Stock
Appreciation Right as it shall deem appropriate. Stock Appreciation Rights may
be settled in Shares, cash or a combination thereof, as determined by the
Administrator and set forth in the applicable Award Agreement. Other than in
connection with a change in the Company’s capitalization or other event or
transaction described in Section 12, the terms of outstanding Awards may not be
amended to (a) reduce the exercise price of outstanding Stock Appreciation
Rights or take any other action that is treated as a re-pricing under GAAP, or
(b) at any time when the exercise price of an SAR is above the market value of a
Share, cancel, exchange, buyout or surrender outstanding Stock Appreciation
Rights in exchange for cash, other awards or Options or Stock Appreciation
Rights with an exercise price that is less than the exercise price of the
original Stock Appreciation Rights, without stockholder approval.
 

8.   Restricted Stock and Restricted Stock Units

 
(a) Restricted Stock and Restricted Stock Unit Awards.  Restricted Stock and
Restricted Stock Units may be granted at any time and from time to time prior to
the termination of the Plan to Participants as determined by the Administrator.
Restricted Stock is an award or issuance of Shares the grant, issuance,
retention, vesting and/or transferability of which is subject during specified
periods of time to such conditions (including, without limitation, continued
employment or performance conditions) and terms as the Administrator deems
appropriate. Restricted Stock Units are Awards denominated in units of Shares
under which the issuance of Shares is subject to such conditions (including,
without limitation, continued employment or performance conditions) and terms as
the Administrator deems appropriate. Each grant of Restricted Stock and
Restricted Stock Units shall be evidenced by an Award Agreement. Unless
determined otherwise by the Administrator, each Restricted Stock Unit will be
equal to one Share and will entitle a Participant to either the issuance of
Shares or payment of an amount of cash determined with reference to the value of
Shares. To the extent determined by the Administrator, Restricted Stock and
Restricted Stock Units may be satisfied or settled in Shares, cash or a
combination thereof. Restricted Stock and Restricted Stock Units granted
pursuant to the Plan need not be identical but each grant of Restricted Stock
and Restricted Stock Units must contain and be subject to the terms and
conditions set forth below.
 
(b) Contents of Agreement.  Each Award Agreement shall contain provisions
regarding (i) the number of Shares or Restricted Stock Units subject to such
Award or a formula for determining such number, (ii) the purchase price of the
Shares, if any, and the means of payment, (iii) the performance criteria, if
any, and level of achievement versus these criteria that shall determine the
number of Shares or Restricted Stock Units granted, issued, retainable and/or
vested, (iv) such terms and conditions on the grant, issuance, vesting and/or
forfeiture of the Shares or Restricted Stock Units as may be determined from
time to time by the Administrator, (v) the term of the performance period, if
any, as to which performance will be measured for determining the number of such
Shares or Restricted Stock Units, and (vi) restrictions on the transferability
of the Shares or Restricted Stock Units. Shares issued under a Restricted Stock
Award may be issued in the name of the Participant and held by the Participant
or held by the Company, in each case as the Administrator may provide.
 
(c) Vesting and Performance Criteria.  The grant, issuance, retention, vesting
and/or, subject to Section 10, settlement of shares of Restricted Stock and
Restricted Stock Units will occur when and in such installments as the
Administrator determines or under criteria the Administrator establishes, which
may include Qualifying Performance Criteria. The grant, issuance, retention,
vesting and/or settlement of Shares under any such Award that is based on
performance criteria and level of achievement versus such criteria will be
subject to a performance period of not less than one (1) year, and the grant,
issuance, retention, vesting and/or settlement of Shares under any Restricted
Stock or Restricted Stock Unit Award that is based solely upon continued
employment and/or the passage of time may not vest or be settled in full over a
period of less than three (3) years but may be subject to pro-rata vesting over
such period, except that the Administrator may provide for the satisfaction
and/or lapse of all conditions under any such Award in the event of the
Participant’s death,


6



--------------------------------------------------------------------------------



 



disability, retirement or in connection with a change in control of the Company,
and the Administrator may provide that any such restriction or limitation will
not apply in the case of a Restricted Stock or Restricted Stock Unit Award that
is issued in payment or settlement of compensation that has been earned by the
Participant or that qualifies as a Substitute Award. Notwithstanding anything in
this Plan to the contrary, the performance criteria for any Restricted Stock or
Restricted Stock Unit that is intended to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code will be a
measure based on one or more Qualifying Performance Criteria selected by the
Administrator and specified when the Award is granted.
 
(d) Discretionary Adjustments and Limits.  Subject to the limits imposed under
Section 162(m) of the Code for Awards that are intended to qualify as
“performance based compensation,” notwithstanding the satisfaction of any
performance goals, the number of Shares granted, issued, retainable and/or
vested under an Award of Restricted Stock or Restricted Stock Units on account
of either financial performance or personal performance evaluations may, to the
extent specified in the Award Agreement, be reduced, but not increased, by the
Administrator on the basis of such further considerations as the Administrator
shall determine.
 
(e) Voting Rights.  Unless otherwise determined by the Administrator,
Participants holding shares of Restricted Stock granted hereunder may exercise
full voting rights with respect to those shares during the period of
restriction. Participants shall have no voting rights with respect to Shares
underlying Restricted Stock Units unless and until such Shares are reflected as
issued and outstanding shares on the Company’s stock ledger.
 
(f) Dividends and Distributions.  Participants in whose name Restricted Stock is
granted shall be entitled to receive all dividends and other distributions paid
with respect to those Shares, unless determined otherwise by the Administrator.
The Administrator will determine whether any such dividends or distributions
will be automatically reinvested in additional shares of Restricted Stock and
subject to the same restrictions on transferability as the Restricted Stock with
respect to which they were distributed or whether such dividends or
distributions will be paid in cash. Shares underlying Restricted Stock Units
shall be entitled to dividends or dividend equivalents only to the extent
provided by the Administrator. Notwithstanding the foregoing, any dividends or
distributions on performance-based Restricted Stock or Restricted Stock Units
shall be subject to the same performance-based vesting criteria and other
restrictions on transferability as the underlying Restricted Stock (or
Restricted Stock Units) with respect to which they were paid or distributed.
 
(g) Termination of Employment.  The Award Agreement evidencing the grant of an
Award of Restricted Stock or Restricted Stock Units shall set forth the terms
and conditions applicable to such Award upon a Participant’s Termination of
Employment.
 

9.   Incentive Bonuses

 
(a) General.  Each Incentive Bonus Award will confer upon the Participant the
opportunity to earn a future payment tied to the level of achievement with
respect to one or more performance criteria established for a performance period
of not less than one year (if payable in Shares), and not less than one calendar
quarter (if payable solely in cash).
 
(b) Incentive Bonus Document.  The terms of any Incentive Bonus will be set
forth in an Award Agreement. Each Award Agreement evidencing an Incentive Bonus
shall contain provisions regarding (i) the target and maximum amount payable to
the Participant as an Incentive Bonus, (ii) the performance criteria and level
of achievement versus these criteria that shall determine the amount of such
payment, (iii) the term of the performance period as to which performance shall
be measured for determining the amount of any payment, (iv) the timing of any
payment earned by virtue of performance, (v) restrictions on the alienation or
transfer of the Incentive Bonus prior to actual payment, (vi) forfeiture
provisions and (vii) such further terms and conditions, in each case not
inconsistent with this Plan as may be determined from time to time by the
Administrator.
 
(c) Performance Criteria.  The Administrator shall establish the performance
criteria and level of achievement versus these criteria that shall determine the
target and maximum amount payable under an Incentive Bonus, which criteria may
be based on financial performance and/or personal performance


7



--------------------------------------------------------------------------------



 



evaluations. The Administrator may specify the percentage of the target
Incentive Bonus that is intended to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code.
Notwithstanding anything to the contrary herein, the performance criteria for
any portion of an Incentive Bonus that is intended by the Administrator to
satisfy the requirements for “performance-based compensation” under
Section 162(m) of the Code shall be a measure based on one or more Qualifying
Performance Criteria (as defined in Section 13(b)) selected by the Administrator
and specified at the time the Incentive Bonus is granted. The Administrator
shall certify the extent to which any Qualifying Performance Criteria has been
satisfied, and the amount payable as a result thereof, prior to payment of any
Incentive Bonus that is intended to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code.
 
(d) Timing and Form of Payment.  The Administrator shall determine the timing of
payment of any Incentive Bonus. Payment of the amount due under an Incentive
Bonus may be made in cash or in Shares, as determined by the Administrator.
Subject to Section 10, the Administrator may provide for or, subject to such
terms and conditions as the Administrator may specify, may permit a Participant
to elect for the payment of any Incentive Bonus to be deferred to a specified
date or event.
 
(e) Discretionary Adjustments.  Notwithstanding satisfaction of any performance
goals, the amount paid under an Incentive Bonus on account of either financial
performance or personal performance evaluations may, to the extent specified in
the Award Agreement, be reduced, but not increased, by the Administrator on the
basis of such further considerations as the Administrator shall determine.
 

10.   Deferral of Gains

 
The Administrator may, in an Award Agreement or otherwise, provide for the
deferred delivery of Shares or cash upon settlement, vesting or other events
with respect to Restricted Stock or Restricted Stock Units, or in payment or
satisfaction of an Incentive Bonus. Notwithstanding anything herein to the
contrary, in no event will any deferral of the delivery of Shares or any other
payment with respect to any Award be allowed if the Administrator determines
that the deferral would result in the imposition of the additional tax under
Section 409A(a)(1)(B) of the Code. No Award shall provide for deferral of
compensation that does not comply with Section 409A of the Code, unless the
Board, at the time of grant, specifically provides that the Award is not
intended to comply with Section 409A of the Code. The Company shall have no
liability to a Participant, or any other party, if an Award that is intended to
be exempt from, or compliant with, Section 409A of the Code is not so exempt or
compliant or for any action taken by the Board.
 

11.   Conditions and Restrictions Upon Securities Subject to Awards

 
The Administrator may provide that the Shares issued upon exercise of an Option
or Stock Appreciation Right or otherwise subject to or issued under an Award
shall be subject to such further agreements, restrictions, conditions or
limitations as the Administrator in its discretion may specify prior to the
exercise of such Option or Stock Appreciation Right or the grant, vesting or
settlement of such Award, including, without limitation, conditions on vesting
or transferability, forfeiture or repurchase provisions and method of payment
for the Shares issued upon exercise, vesting or settlement of such Award
(including, without limitation, the actual or constructive surrender of Shares
already owned by the Participant) or payment of taxes arising in connection with
an Award. Without limiting the foregoing, such restrictions may address the
timing and manner of any resales by the Participant or other subsequent
transfers by the Participant of any Shares issued under an Award, including,
without limitation (i) restrictions under an insider trading policy or pursuant
to applicable law, (ii) restrictions designed to delay and/or coordinate the
timing and manner of sales by Participant and holders of other Company equity
compensation arrangements, (iii) restrictions as to the use of a specified
brokerage firm for such resales or other transfers and (iv) provisions requiring
Shares to be sold on the open market or to the Company in order to satisfy tax
withholding or other obligations.
 

12.   Adjustment of and Changes in the Stock

 
The number and kind of Shares available for issuance under this Plan (including,
without limitation, under any Awards then outstanding), and the number and kind
of Shares subject to the individual limits set


8



--------------------------------------------------------------------------------



 



forth in Section 5 of this Plan, shall be equitably adjusted by the
Administrator as it determines appropriate to reflect any reorganization,
reclassification, combination or exchange of shares, repurchase of shares, stock
split, reverse stock split, spin-off, dividend or other distribution of
securities, property or cash (other than regular, quarterly cash dividends), or
any other event or transaction that affects the number or kind of Shares of the
Company outstanding. Such adjustment may be designed to comply with Section 425
of the Code or, except as otherwise expressly provided in Section 5(d) of this
Plan, may be designed to treat the Shares available under the Plan and subject
to Awards as if they were all outstanding on the record date for such event or
transaction or to increase the number of such Shares to reflect a deemed
reinvestment in Shares of the amount distributed to the Company’s
securityholders. The terms of any outstanding Award shall also be equitably
adjusted by the Administrator as to price, number or kind of Shares subject to
such Award, vesting, and other terms to reflect the foregoing events, which
adjustments need not be uniform as between different Awards or different types
of Awards.
 
In the event there shall be any other change in the number or kind of
outstanding Shares, or any stock or other securities into which such Shares
shall have been changed, or for which it shall have been exchanged, by reason of
a change of control, other merger, consolidation or otherwise, then the
Administrator shall, in its sole discretion, determine the appropriate and
equitable adjustment, if any, to be effected. Without limiting the generality of
the foregoing, in the event of any such change described in this paragraph, the
Administrator may, in its sole discretion, (i) provide for the assumption or
substitution of, or adjustment to, each outstanding Award; (ii) accelerate the
vesting of and terminate any restrictions on outstanding Awards; (iii) provide
for cancellation of accelerated Awards that are not exercised within a time
prescribed by the Administrator; or (iv) provide for the cancellation of any
outstanding Awards in exchange for a cash payment to the holders thereof.
 
No right to purchase fractional shares shall result from any adjustment in
Awards pursuant to this Section 12. In case of any such adjustment, the Shares
subject to the Award shall be rounded down to the nearest whole share. The
Company shall notify Participants holding Awards subject to any adjustments
pursuant to this Section 12 of such adjustment, but (whether or not notice is
given) such adjustment shall be effective and binding for all purposes of the
Plan.
 

13.   Qualifying Performance-Based Compensation

 
(a) General.  The Administrator may establish performance criteria and level of
achievement versus such criteria that shall determine the number of Shares to be
granted, retained, vested, issued or issuable under or in settlement of or the
amount payable pursuant to an Award, which criteria may be based on Qualifying
Performance Criteria or other standards of financial performance and/or personal
performance evaluations. In addition, the Administrator may specify that an
Award or a portion of an Award is intended to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code, provided that
the performance criteria for such Award or portion of an Award that is intended
by the Administrator to satisfy the requirements for “performance-based
compensation” under Section 162(m) of the Code shall be a measure based on one
or more Qualifying Performance Criteria selected by the Administrator and
specified at the time the Award is granted. The Administrator shall certify the
extent to which any Qualifying Performance Criteria has been satisfied, and the
amount payable as a result thereof, prior to payment, settlement or vesting of
any Award that is intended to satisfy the requirements for “performance-based
compensation” under Section 162(m) of the Code. Notwithstanding satisfaction of
any performance goals, the number of Shares issued under or the amount paid
under an award may, to the extent specified in the Award Agreement, be reduced
(but not increased) by the Administrator on the basis of such further
considerations as the Administrator in its sole discretion shall determine.
 
(b) Qualifying Performance Criteria.  For purposes of this Plan, the term
“Qualifying Performance Criteria” shall mean any one or more of the following
performance criteria, either individually, alternatively or in any combination,
applied to either the Company as a whole or to a business unit or Subsidiary,
either individually, alternatively or in any combination, and measured either
quarterly, annually or cumulatively over a period of years, on an absolute basis
or relative to a pre-established target, to previous years’ results or to a
designated comparison group, in each case as specified by the Administrator:
(i) cash flow (before or after


9



--------------------------------------------------------------------------------



 



dividends), (ii) earnings per share (including, without limitation, earnings
before interest, taxes, depreciation and amortization), (iii) stock price,
(iv) return on equity, (v) stockholder return or total stockholder return,
(vi) return on capital (including, without limitation, return on total capital
or return on invested capital), (vii) return on investment, (viii) return on
assets or net assets, (ix) market capitalization, (x) economic value added,
(xi) debt leverage (debt to capital), (xii) revenue, (xiii) sales or net sales,
(xiv) backlog, (xv) income, pre-tax income or net income, (xvi) operating income
or pre-tax profit, (xvii) operating profit, net operating profit or economic
profit, (xviii) gross margin, operating margin or profit margin, (xix) return on
operating revenue or return on operating assets, (xx) cash from operations,
(xxi) operating ratio, (xxii) operating revenue, (xxiii) market share
improvement, (xxiv) general and administrative expenses, (xxv) gross profit or
gross profit percentage, (xxvi) income or pre-tax income percentage,
(xxvii) selling, general and administrative expense improvement or containment,
(xxiii) land, lot or inventory improvement or (xxix) customer service. To the
extent consistent with Section 162(m) of the Code, the Administrator may
appropriately adjust any evaluation of performance under a Qualifying
Performance Criteria to exclude any of the following events that occurs during a
performance period: (i) asset write-downs, (ii) litigation, claims, judgments or
settlements, (iii) the effect of changes in tax law, accounting principles or
other such laws or provisions affecting reported results, (iv) accruals for
reorganization and restructuring programs and (v) any extraordinary, unusual,
non-recurring or non-comparable items (A) as described in Accounting Principles
Board Opinion No. 30, (B) as described in management’s discussion and analysis
of financial condition and results of operations appearing in the Company’s
Annual Report to stockholders for the applicable year, or (C) publicly announced
by the Company in a press release or conference call relating to the Company’s
results of operations or financial condition for a completed quarterly or annual
fiscal period.
 

14.   Transferability

 
Unless the Administrator specifies otherwise and to the extent permitted under
the General Instructions to Form S-8 under the Securities Act of 1933, as
amended, an Award may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated by a Participant other than by will or the laws of
descent and distribution, and each Option or Stock Appreciation Right shall be
exercisable only by the Participant during his or her lifetime, and thereafter
by the legal representative of the Participant’s estate or the individual to
whom such Award was transferred by the Participant’s will or the laws of descent
and distribution.
 

15.   Compliance with Laws and Regulations

 
This Plan, the grant, issuance, vesting, exercise and settlement of Awards
thereunder, and the obligation of the Company to sell, issue or deliver Shares
under such Awards, shall be subject to all applicable foreign, federal, state
and local laws, rules and regulations, stock exchange rules and regulations, and
to such approvals by any governmental or regulatory agency as may be required.
The Company shall not be required to register in a Participant’s name or deliver
any Shares prior to the completion of any registration or qualification of such
shares under any foreign, federal, state or local law or any ruling or
regulation of any government body which the Administrator shall determine to be
necessary or advisable. To the extent the Company is unable to or the
Administrator deems it infeasible to obtain authority from any regulatory body
having jurisdiction, which authority is deemed by the Company’s counsel to be
necessary to the lawful issuance and sale of any Shares hereunder, the Company
and its Subsidiaries shall be relieved of any liability with respect to the
failure to issue or sell such Shares as to which such requisite authority shall
not have been obtained. No Option shall be exercisable and no Shares shall be
issued and/or transferable under any other Award unless a registration statement
with respect to the Shares underlying such Option is effective and current or
the Company has determined that such registration is unnecessary.
 
In the event an Award is granted to or held by a Participant who is employed or
providing services outside the United States, the Administrator may, in its sole
discretion, modify the provisions of the Plan or of such Award as they pertain
to such individual to comply with applicable foreign law or to recognize
differences in local law, currency or tax policy. The Administrator may also
impose conditions on the grant, issuance, exercise, vesting, settlement or
retention of Awards in order to comply with such foreign law and/or to minimize
the Company’s obligations with respect to tax equalization for Participants
employed outside their home country.


10



--------------------------------------------------------------------------------



 



16.   Withholding

 
To the extent required by applicable federal, state, local or foreign law, a
Participant shall be required to satisfy, in a manner satisfactory to the
Company, any withholding tax obligations that arise by reason of an Option
exercise, disposition of Shares issued under an Incentive Stock Option, the
vesting of or settlement of an Award, an election pursuant to Section 83(b) of
the Code or otherwise with respect to an Award. To the extent a Participant
makes an election under Section 83(b) of the Code, within ten days of filing
such election with the Internal Revenue Service, the Participant must notify the
Company in writing of such election. The Company and its Subsidiaries shall not
be required to issue Shares, make any payment or to recognize the transfer or
disposition of Shares until such obligations are satisfied. The Administrator
may provide for or permit these obligations to be satisfied through the
mandatory or elective sale of Shares and/or by having the Company withhold a
portion of the Shares that otherwise would be issued to him or her upon exercise
of the Option or the vesting or settlement of an Award, or by tendering Shares
previously acquired.
 

17.   Administration of the Plan

 
(a) Administrator of the Plan.  The Plan shall be administered by the
Administrator who shall be the Compensation Committee of the Board or, in the
absence of a Compensation Committee, the Board itself; provided, however, that
with respect to Awards to Nonemployee Directors, the Administrator shall be the
full Board. Any power of the Administrator may also be exercised by the Board,
except to the extent that the grant or exercise of such authority would cause
any Award or transaction to become subject to (or lose an exemption under) the
short-swing profit recovery provisions of Section 16 of the Securities Exchange
Act of 1934 or cause an Award designated as a Performance Award not to qualify
for treatment as performance-based compensation under Section 162(m) of the
Code. To the extent that any permitted action taken by the Board conflicts with
action taken by the Administrator, the Board action shall control. The
Administrator may by resolution authorize one or more officers of the Company to
perform any or all things that the Administrator is authorized and empowered to
do or perform under the Plan, and for all purposes under this Plan, such officer
or officers shall be treated as the Administrator; provided, however, that the
resolution so authorizing such officer or officers shall specify the total
number of Awards (if any) such officer or officers may award pursuant to such
delegated authority. No such officer shall designate himself or herself or any
executive officer or director of the Company as a recipient of any Awards
granted under authority delegated to such officer. In addition, the
Administrator may delegate any or all aspects of the day-to-day administration
of the Plan to one or more officers or employees of the Company or any
Subsidiary, and/or to one or more agents.
 
(b) Powers of Administrator.  Subject to the express provisions of this Plan,
the Administrator shall be authorized and empowered to do all things that it
determines to be necessary or appropriate in connection with the administration
of this Plan, including, without limitation: (i) to prescribe, amend and rescind
rules and regulations relating to this Plan and to define terms not otherwise
defined herein; (ii) to determine which persons are Participants, to which of
such Participants, if any, Awards shall be granted hereunder and the timing of
any such Awards; (iii) to grant Awards to Participants and determine the terms
and conditions thereof, including, without limitation, the number of Shares
subject to Awards and the exercise or purchase price of such Shares and the
circumstances under which Awards become exercisable or vested or are forfeited
or expire, which terms may but need not be conditioned upon the passage of time,
continued employment, the satisfaction of performance criteria, the occurrence
of certain events (including, without limitation, events which the Board or the
Administrator determine constitute a change of control), or other factors;
(iv) to establish and verify the extent of satisfaction of any performance goals
or other conditions applicable to the grant, issuance, exercisability, vesting
and/or ability to retain any Award; (v) to prescribe and amend the terms of the
agreements or other documents evidencing Awards made under this Plan (which need
not be identical) and the terms of or form of any document or notice required to
be delivered to the Company by Participants under this Plan; (vi) to determine
whether, and the extent to which, adjustments are required pursuant to
Section 12; (vii) to interpret and construe this Plan, any rules and regulations
under this Plan and the terms and conditions of any Award granted hereunder, and
to make exceptions to any such provisions if the Administrator, in good faith,
determines that it is necessary to do so in light of the circumstances and for
the benefit of the Company; (viii) to approve corrections in the documentation
or administration of any Award; and (ix) to make all other determinations


11



--------------------------------------------------------------------------------



 



deemed necessary or advisable for the administration of this Plan. The
Administrator may, in its sole and absolute discretion, without amendment to the
Plan, waive or amend the operation of Plan provisions respecting exercise after
Termination of Employment or service to the Company or an affiliate and, except
as otherwise provided herein, adjust any of the terms of any Award.
Notwithstanding anything in the Plan to the contrary, other than in connection
with a change in the Company’s capitalization or other event or transaction
described in Section 12, the terms of outstanding Awards may not be amended to
(a) reduce the exercise price of outstanding Options or Stock Appreciation
Rights or take any other action that is treated as a re-pricing under GAAP, or
(b) at any time when the exercise price of an Option or SAR is greater than the
market value of a Share, cancel, exchange, buyout or surrender outstanding
Options or Stock Appreciation Rights in exchange for cash, other awards or
Options or Stock Appreciation Rights with an exercise price that is less than
the exercise price of the original Options or Stock Appreciation Rights, without
stockholder approval.
 
(c) Determinations by the Administrator.  All decisions, determinations and
interpretations by the Administrator regarding the Plan, any rules and
regulations under the Plan and the terms and conditions of or operation of any
Award granted hereunder, shall be final and binding on all Participants,
beneficiaries, heirs, assigns or other persons holding or claiming rights under
the Plan or any Award. The Administrator shall consider such factors as it deems
relevant, in its sole and absolute discretion, to making such decisions,
determinations and interpretations including, without limitation, the
recommendations or advice of any officer or other employee of the Company and
such attorneys, consultants and accountants as it may select.
 
(d) Subsidiary Awards.  In the case of a grant of an Award to any Participant
employed by a Subsidiary, such grant may, if the Administrator so directs, be
implemented by the Company issuing any subject Shares to the Subsidiary, for
such lawful consideration as the Administrator may determine, upon the condition
or understanding that the Subsidiary will transfer the Shares to the Participant
in accordance with the terms of the Award specified by the Administrator
pursuant to the provisions of the Plan. Notwithstanding any other provision
hereof, such Award may be issued by and in the name of the Subsidiary and shall
be deemed granted on such date as the Administrator shall determine.
 

18.   Amendment of the Plan or Awards

 
The Board or the Compensation Committee of the Board may amend, alter or
discontinue this Plan, and the Administrator may amend or alter any agreement or
other document evidencing an Award made under this Plan but, except as provided
pursuant to the provisions of Section 12, no such amendment shall, without the
approval of the stockholders of the Company:
 
(a) increase the maximum number of Shares for which Awards may be granted under
this Plan;
 
(b) whether before or after the date of grant, reduce the price at which Options
or Stock Appreciation Rights may be exercised below the price provided for in
Section 6(b) or Section 7;
 
(c) other than in connection with a change in the Company’s capitalization or
other event or transaction described in Section 12, amend the terms of
outstanding Awards to (a) reduce the exercise price of outstanding Options or
Stock Appreciation Rights or take any other action that is treated as a
re-pricing under GAAP, or (b) at any time when the exercise price of an Option
or SAR is greater than the market value of a Share, cancel, exchange, buyout or
surrender outstanding Options or Stock Appreciation Rights in exchange for cash,
other awards or Options or Stock Appreciation Rights with an exercise price that
is less than the exercise price of the original Options or Stock Appreciation
Rights;
 
(d) extend the term of this Plan;
 
(e) change the class of persons eligible to be Participants;
 
(f) otherwise amend the Plan in any manner requiring stockholder approval by law
or under the New York Stock Exchange listing requirements; or
 
(g) increase the individual maximum limits in Sections 5(d) and (e).


12



--------------------------------------------------------------------------------



 



No amendment or alteration to the Plan or an Award or Award Agreement shall be
made which would impair the rights of the holder of an Award, without such
holder’s consent, provided that no such consent shall be required if (i) the
Administrator determines in its sole discretion and prior to the date of any
change of control (as defined in the applicable Award Agreement) that such
amendment or alteration either is required or advisable in order for the
Company, the Plan or the Award to satisfy any law or regulation or stock
exchange listing requirement or to meet the requirements of or avoid adverse
financial accounting consequences under any accounting standard, or (ii) the
Administrator determines in its sole discretion that such amendment or
alteration is not reasonably likely to significantly diminish the benefits
provided under the Award, or that any such diminution has been adequately
compensated.
 

19.   No Liability of Company

 
The Company and any Subsidiary or affiliate which is in existence or hereafter
comes into existence shall not be liable to a Participant or any other person as
to: (i) the non-issuance or sale of Shares as to which the Company has been
unable to obtain from any regulatory body having jurisdiction the authority
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder; and (ii) any tax consequence expected, but not
realized, by any Participant or other person due to the receipt, exercise or
settlement of any Award granted hereunder.
 

20.   Non-Exclusivity of Plan

 
Neither the adoption of this Plan by the Board nor the submission of this Plan
to the stockholders of the Company for approval shall be construed as creating
any limitations on the power of the Board or the Administrator to adopt such
other incentive arrangements as either may deem desirable, including, without
limitation, the granting of restricted stock or stock options otherwise than
under this Plan or an arrangement that is or is not intended to qualify under
Code Section 162(m), and such arrangements may be either generally applicable or
applicable only in specific cases.
 

21.   Governing Law

 
This Plan and any agreements or other documents hereunder shall be interpreted
and construed in accordance with the laws of the Delaware and applicable federal
law. Any reference in this Plan or in the agreement or other document evidencing
any Awards to a provision of law or to a rule or regulation shall be deemed to
include any successor law, rule or regulation of similar effect or
applicability.
 

22.   No Right to Employment, Reelection or Continued Service

 
Nothing in this Plan or an Award Agreement shall interfere with or limit in any
way the right of the Company, its Subsidiaries and/or its affiliates to
terminate any Participant’s employment, service on the Board or service for the
Company at any time or for any reason not prohibited by law, nor shall this Plan
or an Award itself confer upon any Participant any right to continue his or her
employment or service for any specified period of time. Neither an Award nor any
benefits arising under this Plan shall constitute an employment contract with
the Company, any Subsidiary and/or its affiliates. Subject to Sections 4 and 18,
this Plan and the benefits hereunder may be terminated at any time in the sole
and exclusive discretion of the Board without giving rise to any liability on
the part of the Company, its Subsidiaries and/or its affiliates.
 

23.   Unfunded Plan

 
The Plan is intended to be an unfunded plan. Participants are and shall at all
times be general creditors of the Company with respect to their Awards. If the
Administrator or the Company chooses to set aside funds in a trust or otherwise
for the payment of Awards under the Plan, such funds shall at all times be
subject to the claims of the creditors of the Company in the event of its
bankruptcy or insolvency.


13